ITEMID: 001-57874
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1994
DOCNAME: CASE OF STANFORD v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1
JUDGES: John Freeland;R. Pekkanen
TEXT: 7. On 30 March 1988 the applicant, Mr Bryan Stanford, was committed for trial by jury at the Crown Court in Norwich on seven counts arising out of his relationship with a young girl: indecent assault, two counts of rape, unlawful sexual intercourse, kidnapping and two counts of making a threat to kill. The trial, before a High Court judge and a jury, lasted six working days between 8 June and 15 June 1988. Throughout the trial the applicant, who sat in a glass- fronted dock, was represented by solicitor and counsel. His counsel had been in practice for thirteen years and specialised in criminal work.
8. On 15 June 1988, having been found guilty of indecent assault, one count of rape, kidnapping and one count of making a threat to kill, the applicant was sentenced to a total of ten years imprisonment. He is currently serving this sentence in Her Majesty’s Prison Long Lartin, in Worcestershire.
9. During the trial evidence was given by, among others, Miss M., the alleged victim of the offences who was then fifteen years of age, as well as her mother and sister. When M. gave evidence the judge directed that she be moved nearer to himself and the jury since it was difficult to hear what she was saying.
10. On 27 July 1988 the applicant sought leave to appeal against his conviction to a single judge of the Court of Appeal (Criminal Division) ("the Court of Appeal") on the ground, inter alia, that at his trial he could not hear the proceedings. This was refused on 13 September 1988 as there was found to be no merit in any of his proposed grounds.
11. On 6 October 1988 the applicant renewed his application for leave to appeal to a full court of the Court of Appeal. He claimed, inter alia, that he had been unable to hear the original proceedings as the acoustics in the court had been inadequate. He also submitted a letter in which the prison officer who had guarded him in the dock during the trial confirmed that the applicant had on a number of occasions complained to him of his inability to hear the witnesses. The letter stated inter alia:
"On at least three occasions I called his solicitor and he was told the problem. On one of these occasions he told the [applicant] not to worry as his barrister was doing a good job. I have to say that I could not hear what the witnesses were saying."
12. It is not disputed that the applicant was unable to hear some of the evidence nor that this was communicated to his solicitor, counsel and the prison officer guarding him. The trial transcript reveals that the applicant was, however, able to hear the indictment read out at the beginning of the trial and pleaded "not guilty" to each of the seven counts put to him.
At no time during the trial was any complaint or representation made to the court or to any of its officials by the applicant or his lawyers concerning the claim that he could not hear the proceedings.
13. The applicant complained to the Solicitors’ Complaints Bureau about, inter alia, the solicitor’s failure to take action in respect of his difficulties in hearing the evidence. In a letter dated 19 December 1988 to the Bureau, the applicant’s solicitor commented as follows on the applicant’s claims:
"Mr Stanford’s trial was apparently the first case to be heard at the new Norwich Crown Court building. Throughout the trial Mr Stanford sat silently in the dock. He told me that he is someone who has a hearing problem. I assume that his failure to hear what was said relates mainly to the evidence given against him by the complainant (M.). The prosecution allegation was that Mr Stanford had abused, raped, kidnapped and threatened to kill [the complainant] and that this conduct had been going on for about two years. She claimed to have told no one because of her fear of violence from Mr Stanford and because of threats he allegedly made to harm her and her family. She spoke in a soft voice and the judge directed that she should give her evidence sitting at a table positioned between counsel and the judge. This meant that she was closer to the jury and her upper body was therefore visible to the jury rather than obscured by the witness box. Notwithstanding this she gave her evidence with her head bowed answering questions often with one word answers in a soft voice. I was nearer to her than the defendant. I could hear what she was saying. It is clear that the jury, the judge and counsel could also hear. Because of the court layout it would have been difficult for the defendant to have heard but not impossible if his hearing had been unimpaired. I had taken full instructions from Mr Stanford upon the committal papers in the form of a 22 page statement. Counsel was in my view very well acquainted with the detail of that statement and put to the complainant all matters which should have been put. I agree that Mr Stanford told me and counsel that he could not hear everything that was being said. Counsel took the view (which I shared) that as she and the jury could hear and as she would no doubt have had the opportunity of taking instructions upon any matters arising which were not contained in her brief, then there was nothing which needed to be done. It is my view that if Mr Stanford had been placed close to the complainant and facing her at the time that she was giving her evidence, then this would have been viewed by the jury as an indication of the intimidating behaviour of Mr Stanford about which [M.] was complaining."
14. On 6 October 1989 the full Court of Appeal refused the applicant’s renewed application for leave to appeal against conviction.
It held, inter alia, as follows:
"We have read the grounds of appeal against conviction upon which he would seek to rely. There is no substance in any one of them. We make reference specifically to one, however, because his complaint is that he did not receive a fair trial on account, so he puts it, of ‘poor acoustics’ which prevented him from hearing the proceedings and the failure of his representative, that is to say his solicitor, to remedy that. We have seen a letter from a prison officer relating to this matter. There would appear to be something in the complaint of the applicant, namely that he could not hear properly at all times what was going on. There is no doubt in our minds, however, that his solicitor and his counsel had not the slightest difficulty in following the proceedings and in representing him in a way which could not possibly be complained about."
15. On 10 November 1989, the applicant was informed by the Registrar of Criminal Appeals that he could not appeal to the House of Lords, since he had not had a substantive appeal dismissed by the Court of Appeal.
16. A similar complaint concerning acoustics in the courtroom in which the applicant had been tried, and which was in constant use from the time of its opening in 1988, was made in one other case over a year after the applicant’s conviction. As a result, the landlords of the court building commissioned a report from a company specialising in acoustics. This report, dated 8 February 1990, noted that in 1988, before the building came into use as a court, tests showed that acoustic design targets had been met. It concluded that a person speaking from the Bench was intelligible in the front seat of the dock with the glass screen in position. The report also stated that the effect of the glass screens upon audibility was not considered to involve a significant drop in sound level.
Notwithstanding these findings, it was subsequently decided to instal a reflector panel above the dock to overcome the very small sound loss which was due to the glass screen.
17. In England and Wales, the right of an accused to be present in court at his trial is a matter of common law. The general rule was stated by Lord Reading CJ in R. v. Lee Kun (1916) 1 Kings Bench Reports 337, at 341, as follows:
"There must be very exceptional circumstances to justify proceeding with the trial in the absence of the accused. The reason why the accused should be present at the trial is that he may hear the case made against him and have the opportunity ... of answering it. The presence of the accused means not only that he must be physically in attendance, but also that he must be capable of understanding the nature of the proceedings."
18. A trial judge may, if he considers that the accused in the dock may intimidate a witness, remove the accused from the presence of the witness, though not out of hearing (R. v. Smellie (1919) 14 Criminal Appeal Reports 128).
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
